Case: 3:16-cv-00031-WHR-MJN Doc #: 31 Filed: 10/26/20 Page: 1 of 3 PAGEID #: 2267




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 SHEILA PAULEY,
                                       :
              Plaintiff,
       v.                                    Case No. 3:16-cv-31
                                       :
 COMMISSIONER OF SOCIAL                      JUDGE WALTER H. RICE
 SECURITY,
                                       :
              Defendant.




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #28);
       OVERRULING PLAINTIFF’S OBJECTIONS THERETO (DOC. #29);
       AFFIRMING ALJ’S NON-DISABILITY FINDING AS SUPPORTED BY
       SUBSTANTIAL EVIDENCE; JUDGMENT TO ENTER IN FAVOR OF
       DEFENDANT AND AGAINST PLAINTIFF; TERMINATION ENTRY




      On July 8, 2020, United States Magistrate Judge Michael J. Newman issued

a Report and Recommendations, Doc. #28, recommending that the Court affirm

the ALJ’s non-disability finding as supported by substantial evidence. This matter

is currently before the Court on Plaintiff’s Objections, Doc. #29, and Defendant’s

Response, Doc. #30.

      Based on the reasoning and citations of authority set forth by Magistrate

Judge Michael J. Newman in his Report and Recommendations, Doc. #28, as well

as upon a thorough de novo review of this Court’s file and the applicable law, the

Court ADOPTS said judicial filing in its entirety, and OVERRULES Plaintiff’s

Objections thereto, Doc. #29.
Case: 3:16-cv-00031-WHR-MJN Doc #: 31 Filed: 10/26/20 Page: 2 of 3 PAGEID #: 2268




      Plaintiff notes that the July of 2014 MRI, which was the subject of this

Court’s previous remand order, shows objective evidence of severe nerve root

compression. She notes that the ALJ conceded that the state agency reviewers

did not have the opportunity to review this MRI. Plaintiff argues that the ALJ is

not qualified to interpret raw medical data in functional terms, and notes that the

ALJ’s non-disability finding is contrary to that of her treating physician, Dr. Snider.

      The ALJ explained, however, that, despite the MRI evidence showing severe

nerve root compression, Plaintiff had received “only minimal treatment” for her

back-pain complaints, and had “performed a substantial degree of light level work

throughout the development of this case.” Doc. #21-2, PageID#1714.

      Moreover, Dr. Snider found that, with medication, Plaintiff’s pain was “under

relatively good control” and physical examinations “showed only some diffuse

tenderness and ‘relatively normal’ passive range of motion with only mild to

moderate discomfort upon testing, and only on some occasions.” Id. The ALJ

fully explained why he found that Dr. Snider’s opinion—that Plaintiff was incapable

of full-time, sedentary work—was “not well supported by medically acceptable

clinical findings in the record and is inconsistent with other substantial medical

evidence of record.” Id. at PageID##1718.

      For these reasons, the Court AFFIRMS the ALJ’s non-disability finding as

supported by substantial evidence. See 42 U.S.C. § 405(g).

      Judgment shall be entered in favor of Defendant and against Plaintiff.




                                           2
Case: 3:16-cv-00031-WHR-MJN Doc #: 31 Filed: 10/26/20 Page: 3 of 3 PAGEID #: 2269




      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




                                                                      UQQFS+VEHF3JDFBVUIPSJ[BUJPOBGUFSIJT
Date: October 26, 2020                                               SFWJFX

                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          3
